                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MONTEVILLE SLOAN, et al.,                           Case No. 16-cv-07244-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING PLAINTIFFS’
                                   9             v.                                          MOTION FOR LEAVE TO FILE FIFTH
                                                                                             AMENDED COMPLAINT
                                  10     GENERAL MOTORS LLC,
                                                                                             Docket No. 141
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs allege that Defendant General Motors (“GM”) knowingly manufactured and sold

                                  14   a car engine with inherent defects that caused excessive oil consumption and engine damage. The

                                  15   defects affect 2010 to 2014 model year GM vehicles. Based on those allegations, Plaintiffs assert

                                  16   claims under various state consumer protection and fraud statutes on behalf of a nationwide class

                                  17   as well as 29 statewide classes. Plaintiffs’ original class action complaint was filed in December

                                  18   19, 2016. Docket No. 2. They have since amended their pleadings several times, and the

                                  19   operative complaint is the Fourth Amended Complaint. Docket No. 123.

                                  20          Plaintiffs now seek leave from the Court to file a Fifth Amended Complaint. Docket No.

                                  21   141 (“Mot.”). The purpose of the amendment is to substitute Thomas Szep, a member of the

                                  22   putative Ohio class, in place of the current Ohio class representatives, Thomas Gulling and Ronald

                                  23   Jones, who are no longer able to participate in this litigation due to “personal reasons.” Id. at 1.

                                  24   GM opposes Plaintiffs’ motion. Docket No. 153 (“Opp.”). For the reasons discussed below, the

                                  25   Court GRANTS Plaintiffs’ motion for leave to file a Fifth Amended Complaint.

                                  26                                        I.       BACKGROUND

                                  27          To address manageability concerns raised by the Court, the parties agreed that Plaintiffs’

                                  28   initial motion for class certification would be limited to five bellwether states: California, New
                                   1   Jersey, Ohio, North Carolina, and Texas. Docket No. 113. In January 2019, the Court issued a

                                   2   scheduling order for the class certification proceedings. Docket No. 128. The deadline for

                                   3   completion of fact discovery and for the filing of motions to amend the pleadings was set for May

                                   4   30, 2019. Id. The deadline for Plaintiffs to file their class certification motion was set for June 30,

                                   5   2019, but has been extended to July 30, 2019 to allow resolution of the instant motion. Docket

                                   6   No. 151.

                                   7          On April 23, 2019, Plaintiffs informed GM that the representatives of the putative Ohio

                                   8   class, Gulling and Jones, no longer wished to continue as plaintiffs and would be dismissing their

                                   9   claims. Docket No. 154 (“Ross Decl.”), Exh. A at 2. Plaintiffs’ counsel indicated that Szep, a

                                  10   putative Ohio class member, was willing to be substituted in as the Ohio class representative. Id.

                                  11   GM declined Plaintiffs’ invitation to stipulate to the substitution on the grounds that there were

                                  12   “only weeks remaining in the discovery period” and the “last minute switch‐up is prejudicial to
Northern District of California
 United States District Court




                                  13   GM and would disrupt the schedule crafted by the Court and the parties.” Id. at 1. GM’s counsel

                                  14   suggested that Plaintiffs should either move the Court for permission to amend their complaint or

                                  15   drop Ohio as a bellwether state. Id.

                                  16          On May 30, 2019—the deadline for fact discovery and amendment of pleadings—

                                  17   Plaintiffs’ counsel initially informed GM that they would not be substituting an Ohio class

                                  18   representative for Gulling and Jones or pursuing class certification of the Ohio claims. Id. Two

                                  19   hours later, however, Plaintiffs’ counsel notified GM that there “ha[d] been a miscommunication

                                  20   about whether [Plaintiffs] would be seeking to substitute a new plaintiff,” and that they “w[ould],

                                  21   in fact, be seeking such a substitution.” Docket No. 155-1 (“Tangren Decl.”), Exh. B. Plaintiffs

                                  22   filed this motion the same day.

                                  23                                          II.     DISCUSSION

                                  24   A.     Legal Standard

                                  25          Federal Rule of Civil Procedure 15(a)(2) provides that leave to amend a complaint should

                                  26   be “freely given when justice so requires.” Generally, leave to amend is to be granted with

                                  27   “extreme liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.

                                  28   1990). But here, GM argues, relying on Coleman v. Quaker Oats Co., 232 F.3d 1271 (9th Cir.
                                                                                         2
                                   1   2000), that the stricter standard of Rule 16(b) applies because the Court has already entered a

                                   2   pretrial scheduling order. Opp. at 4. GM misreads Coleman. Rule 16(b) provides that a

                                   3   scheduling order “may be modified only for good cause and with the judge’s consent.” Fed. R.

                                   4   Civ. P. 16(b)(4). In Coleman, the Ninth Circuit held that the Rule 16(b) “good cause” standard

                                   5   applied not merely because a scheduling order had been entered, but because the plaintiffs were

                                   6   seeking to amend their complaints after “the time specified in the scheduling order expired.” Id. at

                                   7   1294. Accordingly, allowing the amendment would have required modifying the scheduling

                                   8   order. See Eurosesmillas, S.A. v. PLC Diagnostics, Inc., No. 17-CV-03159-TSH, 2019 WL

                                   9   1960342, at *3 (N.D. Cal. May 2, 2019) (“Once the court issues a pretrial scheduling order that

                                  10   establishes a deadline for the amendment of pleadings, a motion to amend filed after the deadline

                                  11   for amendment is governed by Rule 16 of the Federal Rules of Civil Procedure rather than Rule

                                  12   15.” (emphasis added) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th
Northern District of California
 United States District Court




                                  13   Cir. 1992))).

                                  14           Unlike in Coleman, Plaintiffs in this case moved to amend within the deadline set by the

                                  15   Court. The regular Rule 15(a)(2) standard therefore applies. Under that standard, the Court

                                  16   considers five factors in ruling on a motion for leave to amend: bad faith, undue delay, prejudice

                                  17   to the opposing party, futility of amendment, and whether the plaintiff has previously amended his

                                  18   complaint. In re W. States Wholesale Natural Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir.

                                  19   2013). Of these factors, “it is the consideration of prejudice to the opposing party that carries the

                                  20   greatest weight.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)

                                  21   (citations omitted). “Absent prejudice, or a strong showing of any of the remaining . . . factors,

                                  22   there exists a presumption under Rule 15(a) in favor of granting leave to amend.” Id. (emphasis in

                                  23   original).

                                  24   B.      Analysis

                                  25           GM does not argue that Plaintiffs are seeking to amend in bad faith or that their proposed

                                  26   amendment would be futile. Rather, GM asserts that Plaintiffs unduly delayed in filing their

                                  27   motion and the delay is prejudicial to GM. See Opp. at 5–7. The Court disagrees.

                                  28           Plaintiffs did not unduly delay in moving for leave to amend. Upon learning that Jones
                                                                                         3
                                   1   and Gulling would be dropping out of the litigation, Plaintiffs promptly asked GM on April 23,

                                   2   2019 whether it would be willing to stipulate to allow Szep to step in as the Ohio class

                                   3   representative. Ross Decl., Exh. A at 2. GM wrote back with its refusal a week later. Id. at 1. It

                                   4   took Plaintiffs another month after that to file its motion, but they represent that “[d]ue to [Szep’s]

                                   5   work schedule in May 2019, which included twelve-hour night shifts, he was unable to confirm

                                   6   that he would be available to complete discovery until May 30, 2019.” Docket No. 155 at 3. The

                                   7   day after moving to amend, Szep responded in full to the requests for production and

                                   8   interrogatories that GM had served on the other class representatives. Tangren Decl., Exh. C.

                                   9   Plaintiffs also offered to extend the fact discovery deadline to allow GM to depose Szep and

                                  10   inspect his vehicle. Mot. at 1. Plaintiffs have thus acted with reasonable diligence.

                                  11          Plaintiffs’ willingness to make Szep available for a deposition and vehicle inspection

                                  12   ameliorates any prejudice GM might suffer as a result of the amendment. Although this would
Northern District of California
 United States District Court




                                  13   require GM to conduct additional discovery, courts have emphasized that “[t]o overcome Rule

                                  14   15(a)’s liberal policy with respect to the amendment of pleadings a showing of prejudice must be

                                  15   substantial. Neither delay resulting from the proposed amendment nor the prospect of additional

                                  16   discovery needed by the non-moving party in itself constitutes a sufficient showing of

                                  17   prejudice.” MagTarget LLC v. Saldana, No. 18-CV-03527-JST, 2019 WL 1904205, at *3 (N.D.

                                  18   Cal. Apr. 29, 2019) (quoting Stearns v. Select Comfort Retail Corp., 763 F. Supp. 2d 1128, 1158

                                  19   (N.D. Cal. 2010)). GM’s opposition to Plaintiffs’ forthcoming motion for class certification is not

                                  20   due until September 30, 2019. Docket No. 151. It will therefore have ample time to conduct

                                  21   discovery and prepare any arguments against class certification with respect to Szep’s claim. See

                                  22   Bradley v. T-Mobile US, Inc., No. 17-CV-07232-BLF, 2019 WL 2358972, at *2 (N.D. Cal. June 4,

                                  23   2019) (finding minimal prejudice from allowing amendment where defendants would “have more

                                  24   than adequate time to brief and argue a [responsive motion] and to conduct further discovery, if

                                  25   necessary”). Indeed, due to GM’s scheduling issues, the vehicle inspections for some class

                                  26   representatives had not been completed as of June 20, 2019. See Tangren Decl., Exh. D. GM will

                                  27   have nearly as much time to prepare its response to Szep’s claim as the claims of the other class

                                  28   representatives. GM’s assertions of prejudice are thus unpersuasive.
                                                                                          4
                                   1             Finally, although Plaintiffs have previously amended their complaint four times, the Court

                                   2   notes that this factor does not preclude their latest amendment request. The Second and Third

                                   3   Amended Complaints were responsive to the Court’s rulings on motions to dismiss. See Docket

                                   4   Nos. 67, 107. The Fourth Amended Complaint was filed pursuant to the parties’ stipulation to

                                   5   substitute a new North Carolina class representative for a former representative who could no

                                   6   longer participate in the litigation; Plaintiffs did not add new claims or amend existing ones. See

                                   7   Docket Nos. 122, 123. Likewise, the current proposed amendment does not change the substance

                                   8   of Plaintiffs’ claims. This is not a situation in which a party is seeking to make “[l]ate

                                   9   amendments to assert new theories . . . when the facts and the theory have been known to the party

                                  10   seeking amendment since the inception of the cause of action.” In re W. States Wholesale, 715

                                  11   F.3d at 739 (quoting Royal Ins. Co. of Am. v. Sw. Marine, 194 F.3d 1009, 1016–17 (9th Cir.

                                  12   1999)).
Northern District of California
 United States District Court




                                  13             Because GM has failed to show that Plaintiffs unduly delayed in bringing their motion or

                                  14   that GM would suffer prejudice, it is appropriate under Rule 15(a) to allow Plaintiffs to amend

                                  15   their complaint. See Eminence Capital, 316 F.3d at 1052.

                                  16                                        III.      CONCLUSION

                                  17             Plaintiffs’ motion for leave to file their Fifth Amended Complaint is GRANTED. The

                                  18   parties are ordered to meet and confer regarding an appropriate extension of the fact discovery

                                  19   deadline to allow GM to take discovery from Szep. If the parties cannot agree on an extension,

                                  20   they must follow the procedure for filing a joint letter brief outlining their respective positions in

                                  21   accordance with this Court’s civil standing order on discovery.

                                  22             This order disposes of Docket No. 141.

                                  23

                                  24             IT IS SO ORDERED.

                                  25

                                  26   Dated: July 2, 2019

                                  27                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  28                                                       United States District Judge
                                                                                           5
